Per Curiam.
The defendant’s motion to dismiss the appeal is for failure to serve appeal papers as required by §§ 951 and 80 of the 1963 Practice Book.
On July 25, 1963, judgment was rendered for the defendant. An extension of time for filing an appeal was granted to August 30, 1963. The appeal of the plaintiffs was filed on August 30, 1963, but they failed to serve opposing counsel as required by the rule. On September 6,1963, the defendant made her motion to dismiss for the reason stated above.
Section 951 of the 1963 Practice Book states that “service of all appeal papers shall be made by counsel in the manner set forth in Sec. 80 . . . within forty-eight hours” after the papers are filed with the clerk. The plaintiffs failed to comply with this rule and, the defendant having timely made her motion to dismiss in compliance with § 976 of the 1963 Practice Book, the motion should be granted.
The appeal is dismissed.
Kinmonth, Kosicki and Dearington, Js., participated in this decision.